Order entered May 6, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00595-CR

                        TADARROWL DERONE CARSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-57494-Y

                                             ORDER
       The Court REINSTATES the appeal.

       On February 13, 2015, we ordered the trial court to make findings regarding the

reporter’s record in this appeal. On March 23, 2015, we received the reporter’s record, but it was

missing State’s Exhibit nos. 1 and 3. To date, we have not received those exhibits, despite the

fact that the trial court found Sharon Hazlewood said the exhibits would be filed by May 1,

2015. Accordingly, we DO NOT ADOPT the finding that Sharon Hazlewood will file the

exhibits by May 1, 2015.

       We ORDER court reporter Sharon Hazlewood to file a supplemental record containing

State’s Exhibit nos. 1 and 3 by 4:00 p.m. on MONDAY, MAY 11, 2015. We further order that

Sharon Hazlewood not sit as a court reporter until she has filed the exhibits in this appeal.
       Appellant’s brief is due by JUNE 19, 2015.

       We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood, court reporter; the Texas

Court Reporters Certification Board; the Dallas County Auditor; and to counsel for all parties.


                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE